In an action to recover damages for personal injuries sustained in a fall upon an icy sidewalk, and for loss of services, judgment dismissing the complaint on the ground of failure to comply with the statute in giving notice to officers of the municipality unanimously affirmed, with costs. A claimant is not relieved from failure to comply with the statute requiring notice because he has been examined as to the details of his claim. The decision in Giovanniello v. City of New York (163 Misc. 868) seems not to have been approved in Lewis v. City of New York (278 N. Y. 517), although cited on that appeal, and this court likewise does not approve it. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.